Exhibit 10.5

DATED JULY 6, 2010

F3 CAPITAL

and

VANTAGE DRILLING COMPANY

and

VANTAGE DEEPWATER COMPANY

and

VALENCIA DRILLING CORPORATION

and

TITANIUM EXPLORER COMPANY

 

 

Agreement in respect of the Drillship the “Dragon Quest”

 

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made as a Deed and is dated the 6th day of July, 2010

PARTIES

 

(1)

F3 CAPITAL, an exempted company incorporated with limited liability under the
laws of the Cayman Islands having its registered office at c/o Campbell
Corporate Services Limited, Scotia Centre, PO Box 268, Grand Cayman, KY1-1104,
Cayman Islands (“F3”); and

 

(2)

VANTAGE DRILLING COMPANY, an exempted company incorporated with limited
liability under the laws of the Cayman Islands, having its registered office at
PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands (“VDC”); and

 

(3)

VANTAGE DEEPWATER COMPANY, an exempted company incorporated with limited
liability having its registered office at P.O. Box 309, Ugland House, Grand
Cayman, KY1-1104, Cayman Islands (“VDWC”); and

 

(4)

VALENCIA DRILLING CORPORATION, a corporation organised under the laws of the
Marshall Islands having its registered office at Trust Company Complex, Ajeltake
Road, Ajeltake Island Majuro, Marshall Islands, MH 96960 (“Valencia”)

 

(5)

TITANIUM EXPLORER COMPANY, an exempted company incorporated with limited
liability having its registered office at P.O. Box 309, Ugland House, Grand
Cayman, KY1-1104, Cayman Islands (“Titanium”)

BACKGROUND

 

(A)

Valencia is the buyer of the Vessel (as defined below) pursuant to a
shipbuilding contract dated 27 December 2007 with the Builder (as defined
below).

 

(B)

In March 2009, Valencia and VDWC entered into the Management Agreement (as
defined below) in respect of the Vessel.

 

(C)

On 4 February 2009, VDWC entered into the Drilling Contract (as defined below).

 

(D)

VDWC is the wholly owned subsidiary of VDC.

 

(E)

VDWC and VDC agree to do all such things as may be reasonably requested by
Valencia and/or the Financier to facilitate financing for Valencia and the
Vessel.

The Parties have agreed to enter into this Agreement to record the terms of such
agreement.

 

1



--------------------------------------------------------------------------------

AGREED TERMS

 

1

DEFINITIONS

 

1.1

In this Agreement, unless the context otherwise requires:

“Agreement” means this Agreement in respect of the Drillship the “Titanium
Explorer” dated as of July 6, 2010, among F3, VDC, VDWC and Valencia.

“Builder” means Daewoo Shipbuilding and Marine Engineering Co. Ltd.

“Business Days” means any day (other than a Saturday, Sunday or national
holiday) when banks are open in London, UK and Houston, Texas for the
transaction of ordinary banking business.

“Construction Management Agreement” means the Agreement to Perform Construction
Management Services in respect of drillship with hull number 3602 between
Valencia and Titanium.

“Drilling Contract” means the drilling contract dated 4 February 2009 between
Petrobras and VDWC in respect of drilling services to be performed by the
Vessel.

“Financier” means any entity that Valencia enters into financing arrangements
with in respect of itself or the Vessel.

“GAAP” means Republic of China generally accepted accounting principles with
adjustments made where necessary to comply with United States generally accepted
accounting principles as in effect from time to time.

“Management Agreement” means the management agreement dated March 2009 between
Valencia and VDWC pursuant to which VDWC agreed to operate the Vessel on behalf
of Valencia.

“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights, obligations, operations,
business, or prospects which change (or effect), individually or in the
aggregate, could reasonably be expected to materially and adversely affect the
ability of VDC or VDWC to conduct its operations and carry on its business.

“Performance Guarantee” means the guarantee given by VDC as required under the
terms of the Drilling Contract.

“Person” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture,
unincorporated organization, or governmental authority.

“Petrobras” means Petrobras Venezuela Investments & Services B.V.

 

2



--------------------------------------------------------------------------------

“Vessel” means the ultra deepwater drillship known as the “Dragon Quest” with
the Builder’s hull number 3602.

 

1.2

Clause headings are inserted for convenience of reference only and shall be
ignored in the interpretation of this Agreement.

 

1.3

In this Agreement, unless the context otherwise requires, references to clauses
are to be construed as references to clauses of this Agreement.

 

2

FINANCING OF VALENCIA AND THE VESSEL

 

2.1

In order that Valencia can seek to obtain the most favourable financing possible
for the Vessel, each of VDC and VDWC hereby agree that they will each take all
reasonable actions as are reasonably requested by Valencia and/or the Financier
in order to facilitate such financing for the Vessel; provided, that neither VDC
nor VDWC shall be required to (i) guarantee the obligations of any other Person,
pledge any of their respective assets or incur any indebtedness, (ii) take any
action or execute any document that would have a Material Adverse Effect or
(iii) take any action that adversely affects its expected economic returns under
the Management Agreement. This may include, but is not limited to, any of the
following:

 

  2.1.1

Valencia and VDWC agree that if reasonably requested by Valencia and/or the
Financier, they shall amend the terms of the Management Agreement to incorporate
such terms as the Financier may reasonably require in the course of taking
standard international banking security, provided that such amendments:

 

  2.1.1.1

allow for prompt payment when due of all reasonable operating expenses required
for the operation of the Vessel under the Drilling Contract to be paid to VDWC
in the normal course; and

 

  2.1.1.2

do not require that the funds required for such operating expenses be included
in any assignment of earnings.

 

  2.1.2

VDWC agrees that if reasonably requested by the Financier, VDWC shall novate the
Drilling Contract to Valencia, provided that such novation shall be subject to
the prior satisfaction of the following conditions precedent:

 

  2.1.2.1

VDWC using its reasonable efforts to obtain the consent of Petrobras to such
novation; and

 

  2.1.2.2

VDC ensuring that the Performance Guarantee is maintained for as long as it is
required by Petrobras for the purposes of the Drilling Contract, and in such
circumstances, Valencia shall (and does hereby agree to) indemnify, reimburse
for and hold harmless VDC against any losses, costs, claims, expenses, damages,
liabilities or demands that VDC may validly incur or suffer under the
Performance Guarantee; provided, that,

 

3



--------------------------------------------------------------------------------

  a)

Valencia’s liability hereunder to VDC shall not in any event exceed the amount
of its liability pursuant to the Management Agreement for any losses, costs,
claims, expenses, damages, liabilities or demands that VDC may validly incur or
suffer under the Performance Guarantee; and

 

  b)

to the extent Valencia desires to dispose of the Vessel to an unrelated third
party, F3 and Valencia shall first obtain, as a condition to such disposition, a
release from Petrobras of VDC’s obligations under the Performance Guarantee; and

 

  c)

F3 and Valencia shall enter into such written agreements to evidence the terms
of this Section 2.1.2.2 as VDC may reasonably request; and

 

  2.1.2.3

VDWC (or VDC or any of its subsidiaries) and Valencia will enter into an amended
and restated version of the Management Agreement pursuant to which VDWC (or VDC
or any of its subsidiaries) agrees to operate the Vessel on behalf of Valencia
pursuant to Valencia’s obligations under the novated Drilling Contract (the
“Amended Management Agreement”) and which will include such written arrangements
as may be reasonably satisfactory to VDC to ensure that

(a) VDC will still receive, a sum equal to the amount of all Management Fees and
Marketing Fees (both as defined in the Management Agreement) arising from time
to time prior to or after the date hereof under the Management Agreement that
VDWC would have received until the expiry of the Management Agreement (in
accordance with its terms) had such novation not taken place; and

(b) in the event that the Amended Management Agreement is terminated early for
Valencia’s convenience (i.e. before the term set out in the Amended Management
Agreement and not for cause), VDC will receive prompt payment of all remaining
Management Fee and Marketing Fees arising from time to time between the date of
early termination and the end of the term of the Amended Management Agreement
that VDWC would have received had the Amended Management Agreement not been
terminated early.

 

4



--------------------------------------------------------------------------------

The satisfaction of the provisions set forth in this Section 2.1.2.3 shall be
evidenced by a written statement, signed by the Parties, indicating that such
written arrangements satisfactory to VDC have been executed and delivered by the
Parties.

 

2.2

Subject to the provisions of clause 2.1, if reasonably requested by Valencia
and/or the Financier, VDWC, or any Affiliate of VDWC that is then party to the
Management Agreement (in either case, the “MA Party”), will agree that its right
to receive up to 75% of the Management Fee and the Marketing Fee (both as
defined in the Management Agreement) that are payable to the MA Party under the
Management Agreement, shall be assigned as collateral (on a non-recourse basis)
as required by Valencia for financing of the Vessel, but otherwise permitted to
be paid to the MA Party prior to the occurrence of a default under such
financing. Any sums paid to and retained by the Financier pursuant to such
assignment shall be referred to hereafter as the “Deferred Fees”. For the
avoidance of doubt, the remaining 25% balance of the Management Fee and the
Marketing Fee (both as defined in the Management Agreement) will be payable in
accordance with the terms of the Management Agreement.

The principal amount of the Deferred Fees will accrue and will carry interest at
the rate of 8 per cent per annum. The Deferred Fees plus the applicable interest
will be reviewed annually on each anniversary of the commencement date of the
Drilling Contract (each such anniversary being hereinafter referred to as a “DC
Date”) and the Parties will endeavour to agree upon a method for payment of the
Deferred Fees to the MA Party within 21 Business Days of each such anniversary.
In the absence of agreement between the Parties at the end of such 21 Business
Days period, the Deferred Fees plus the applicable interest will be paid to the
MA Party by one of the following methods (but subject to the conditions set
forth in Section 2.2.3.1 and 2.2.3.2 below and subject to the timely delivery of
the financial statements set forth in Section 2.2.3 below if an election is made
to pay the Deferred Fees in Ordinary Shares) at the election of F3 and Valencia:

 

  2.2.1

In cash by Valencia; or

 

  2.2.2

In cash by F3; or

 

5



--------------------------------------------------------------------------------

  2.2.3

by way of conversion into fully paid ordinary shares in Valencia (the “Ordinary
Shares”) representing 2.5% (or (i) if the Deferred Fees are less than 75% of the
total annual amount of the Management Fee and total annual amount of the
Marketing Fee, or (ii) if any of the Deferred Fees have been settled in cash in
accordance with clauses 2.2.1 or 2.2.2, such lesser proportion as is equal to
the product of (A) 2.5% and (B) the quotient obtained by dividing (I) the total
amount of Marketing Fees and Management Fees deferred and not paid in cash, by
(II) the total amount of Marketing Fees and Management Fees as were due and
payable during the year for which such calculation is to be made) of the issued
share capital of Valencia (determined on an as converted basis) for each such
year that the maximum annual amount of the Deferred Fees are not otherwise paid
pursuant to Section 2.2.1 or 2.2.2, such that if the maximum annual amount of
the Deferred Fees were deferred for each year of the entire eight year term of
the Drilling Contract, the MA Party would acquire 20% of the issued share
capital of Valencia; provided, however, that F3 and Valencia shall only be
permitted to satisfy Deferred Fees by means of delivery of Ordinary Shares if
the net worth of Valencia as of the DC Date most recently occurring prior to
such delivery is at least $250 million, as determined by the audited financial
statements of Valencia (a copy of which shall be delivered to the MA Party) for
the fiscal year most recently ended (consisting of a balance sheet, an income
statement and a statement of cash flows), prepared in accordance with GAAP, and
accompanied by an unqualified opinion of independent auditors of recognized
international standing, that such financial statements have been prepared in
accordance with GAAP and setting forth in all material respects the financial
condition and results of operations of Valencia. If Valencia does not have such
minimum net worth, then F3 and Valencia shall not be permitted to satisfy
Deferred Fees by means of delivery of Ordinary Shares, but instead shall be
required to pay such Deferred Fees in cash.

For so long as Valencia retains the right hereunder to issue to the MA Party
Ordinary Shares in accordance with clause 2.2.3 above:

 

  2.2.3.1

if the Financier reasonably requests, the MA Party agrees that it shall acquire
the Ordinary Shares subject to any then-existing lien rights of Financier; and

 

  2.2.3.2

it shall be a condition precedent to Valencia’s right to issue the Ordinary
Shares in satisfaction of Deferred Fees that the MA Party, VDC, Valencia and any
other shareholders of Valencia at that time execute a shareholders’ agreement,
in form and substance reasonably satisfactory to VDC, the MA Party, Valencia and
such shareholders, containing the following terms: (i) before the MA Party can
transfer its Ordinary Shares it must first offer its Ordinary Shares to the
other shareholders of Valencia at a price to be determined by an independent
expert if not agreed between the parties, (ii) the shares of Valencia owned by
the MA Party shall have anti-dilution rights if Valencia sells its share capital
for less than book value per share, (iii) without written approval from the MA
Party, Valencia shall not be permitted to (a) enter in any merger, consolidation
or reorganization, (b) sell any material portion of its assets, (c) issue or
incur any indebtedness, liability or obligation, contingent or liquidated,
excluding trade payables incurred in the ordinary course of business, (d) pay
any dividend, or (e) enter into any transaction with an Affiliate, (iv) the MA
Party would be entitled to have one individual attend all meetings of the board
or any board committees of Valencia; (v) the MA Party would be able to
participate and tag along in any extraordinary transaction involving Valencia
that is proposed by another shareholder of Valencia for the same transaction and
on substantially similar terms, and (vi) the MA Party would have a pre-emptive
right to acquire a proportionate amount of the share capital of Valencia with
respect to any future Valencia share capital issuances, participating on
substantially equivalent terms as those offered to third parties.

 

6



--------------------------------------------------------------------------------

2.3

If, within eight years after the date hereof (provided that the Drilling
Contract remains in force and the MA Party has continuing obligations
thereunder),

(i) an event of default arising from the act or omission of Valencia occurs
under any agreement, including any loan or credit agreement, security agreement,
ship mortgage, fleet mortgage or other agreement pertaining to the financing of
the Vessel, and it remains uncured for 30 days,

(ii) a default or event of default arising from the act or omission of Valencia
occurs under any agreement between the Builder and Valencia (or any affiliate
thereof) pertaining to the construction of the Vessel in relation to payment or
which will delay the contractual delivery date of the Vessel, and it remains
uncured for 30 days, or

(iii) demand is made for payment under the Performance Guarantee in respect of a
breach solely caused by Valencia,

then VDC shall have the option (subject to any financing arrangements that are
in place and any obligations that Valencia has thereunder or provisions that are
contained therein that would prevent exercise of such an option), to purchase
all of the issued and outstanding shares of Valencia, free and clear of all
liens, claims and encumbrances for cash payment with the shares valued at fair
market value as determined by appraisal conducted by an appraisal firm jointly
selected by the Parties (provided that if the parties hereto cannot agree within
30 days after commencing negotiations on the identity of such appraiser, then
each party shall name an appraiser and the appraisal shall be conducted promptly
by a third appraiser selected by the nominees of each party), the cost of such
appraisal to be paid by Valencia. F3 shall cause Valencia to maintain its stock
transfer records so as to reflect the rights and provisions set forth in this
Section 2.3, so that any transferee of the shares of Valencia owned by F3 shall
be subject to the terms and provisions hereof until the eighth anniversary of
the date hereof.

 

7



--------------------------------------------------------------------------------

3

ADDITIONAL UNDERTAKINGS

 

3.1

If requested by Valencia, VDC and VDWC hereby undertake to use their reasonable
efforts to obtain an extension of two years to the existing term of the Drilling
Contract. If the Drilling Contract is novated pursuant to the provisions of
clause 2.1.2 above, VDC and VDWC hereby undertakes to use their reasonable
efforts to assist Valencia to obtain an extension of two years to the existing
term of the Drilling Contract; provided, that neither VDC nor VDWC is required
to take any action that would have a Material Adverse Effect.

 

3.2

Subject to the terms of this Agreement, each of Valencia and F3 hereby undertake
to take all such steps and do all such acts as are reasonably necessary to
protect and preserve VDWC’s rights under the Drilling Contract and the
Management Agreement; provided, that none of Valencia, VDC, VDWC or F3 is
required to take any action that would have a Material Adverse Effect.

 

3.3

As soon as reasonably practical (but always within 90 Business Days of the date
of this Agreement) following execution of this Agreement, Valencia will provide
VDC and VDWC with summary financing details for the Vessel (the “Financial
Summary”), including projected levels of equity and debt required to finance the
Vessel, likely sources of funding for each, and the terms and conditions
governing any proposed debt. Within five Business Days following the end of each
calendar month during the term of this Agreement (but not before the provision
by Valencia to VDC and VDWC of the Financial Summary), Valencia will provide VDC
and VDWC in writing with an anticipated timeline and key milestones for the
financing of Valencia and the Vessel, the progress of such financing during such
calendar month, and the expected progress of such financing in the following
calendar month. From time to time Valencia shall provide to VDC answers to such
reasonable questions as VDC may have with respect to such financing activities
and progress.

 

3.4

Titanium agrees that Valencia may defer payment of all of the Construction
Manager’s Fee (as defined in the Construction Management Agreement and amounting
to $416,666.67 per month) accruing after the date of this Agreement and due to
Titanium pursuant to the Construction Management Agreement (the “Deferred
Construction Manager’s Fee) until the date of delivery of the Vessel by the
Builder to Valencia at which point the Deferred Construction Manager’s Fee will
be payable to Titanium; provided, however, that such deferral only pertains to
the Construction Manager’s Fee and not to any other reimbursable amounts due by
Valencia to Titanium pursuant to the Construction Management Agreement, which
shall be duly paid by Valencia as provided in the Construction Management
Agreement.

 

8



--------------------------------------------------------------------------------

4

NOTICES

 

4.1

Any and all notices to be given under the terms of this Agreement shall be given
in writing and shall be delivered personally or by facsimile or first class post
to the following addresses:

 

  4.1.1

To F3:

F3 Capital

c/o Campbell Corporate Services Limited

Scotia Centre,

PO Box 268,

Grand Cayman

KY1-1104,

Cayman Islands

Fax: (345) 949 8613

with a copy to:

Ince & Co

International House

1 St Katherine’s Way

London E1W 1AY

Fax: +44 20 7481 4968

Ref: WJM/8643

 

  4.1.2

To VDC:

Vantage Drilling Company

c/o P.O. Box 309, Ugland House,

Grand Cayman,

KY1-1104, Cayman Islands

Fax: (281) 404 4749

Attention: Christopher Celano, General Counsel

with a copy to:

Fulbright & Jaworski L.L.P.

1301 McKinney, Suite 5100

Houston, Texas 77010

Attention: Joshua P. Agrons

Fax: (713) 651-5246

 

9



--------------------------------------------------------------------------------

  4.1.3

To VDWC:

Vantage Deepwater Company

c/o P.O. Box 309, Ugland House,

Grand Cayman,

KY1-1104, Cayman Islands

Attention: Christopher Celano, General Counsel

Fax: (281) 404 4749

with a copy to:

Fulbright & Jaworski L.L.P.

1301 McKinney, Suite 5100

Houston, Texas 77010

Attention: Joshua P. Agrons

Fax: (713) 651-5246

 

  4.1.4

To Valencia:

Valencia Drilling Corporation

c/o TMT Co Ltd

12th floor

No. 167, Fu Hsin N. Rd

Taipei City,

Taiwan

R.O.C.

with a copy to:

Ince & Co

International House

1 St Katherine’s Way

London E1W 1AY

Fax: +44 20 7481 4968

Ref: WJM/8643

 

  4.1.5

To Titanium:

Titanium Explorer Company

c/o P.O. Box 309, Ugland House,

Grand Cayman,

KY1-1104, Cayman Islands

Attention: Christopher Celano, General Counsel

Fax: (281) 404 4749

 

10



--------------------------------------------------------------------------------

with a copy to:

Fulbright & Jaworski L.L.P.

1301 McKinney, Suite 5100

Houston, Texas 77010

Attention: Joshua P. Agrons

Fax: (713) 651-5246

 

4.2

Notice shall be effective, in the case of a letter, on delivery, and in the case
of a facsimile, on receipt by the sender of a confirmed transmission report.

 

5

COUNTERPARTS

This Agreement may be executed in any number of counterparts each of which, when
so executed, shall be deemed to be an original but such counterparts shall
together constitute but one and the same instrument.

 

6

THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.

 

7

FEES AND COSTS

Each Party shall be responsible for its own fees and expenses in relation to the
preparation, execution and completion of this Agreement.

 

8

FURTHER ASSURANCE

The Parties agree to do all such things as may be necessary or advantageous in
order to give full effect to the terms and scope and purpose of this Agreement.

 

9

CONFIDENTIALITY

 

9.1

The Parties agree to treat as confidential all documents and other information
which they may obtain in connection with this Agreement unless disclosure of
such information is expressly permitted by prior agreement of the other party,
required by law, or is made in connection with a request from, or other
disclosure to a regulatory authority or governmental agency or authority,
including the U.S. Department of Justice or the U.S. Securities and Exchange
Commission.

 

9.2

The Parties shall not make any press releases without the prior approval of the
other parties except as may be required by law. Following execution of this
Agreement, the Parties shall consult together on the timing, contents and manner
of release of an agreed form announcement and on the terms of any SEC filings in
respect of this Agreement.

 

11



--------------------------------------------------------------------------------

10

MISCELLANEOUS

 

10.1

This Agreement and any disputes of claims arising out of or in connection with
its subject matter or formation (including non-contractual disputes and claims)
shall be governed by and construed in accordance with English law.

 

10.2

The Parties irrevocably agree that the courts of England in London have
exclusive jurisdiction to settle any disputes or other matters whatsoever
arising under or in connection with this Agreement (including a dispute relating
to non-contractual obligations arising in connection with this Agreement) and
any disputes or other such matters arising in connection with the negotiation,
validity or enforceability of this Agreement or any part thereof, and the
Parties accordingly irrevocably and unconditionally submit to the jurisdiction
of such courts.

 

10.3

Each Party irrevocably consents to the service of process relating to any
proceedings before the English courts in connection with this Agreement by
mailing or delivering a copy of the process to its address for the time being
applying under clause 4.

 

10.4

The agreements contained in this clause 10 shall be severable from the rest of
this Agreement and shall remain valid, binding and in full force and shall
continue to apply notwithstanding this Agreement or any part thereof being held
to be avoided, rescinded, terminated, discharged, frustrated, invalid,
unenforceable, illegal and/or otherwise of no effect for any reason.

 

10.5

This agreement, and any documents referred to in it, constitute the whole
agreement between the parties and supersede any arrangements, understanding or
previous agreement between them relating to the subject matter they cover. Each
party acknowledges that in entering into this Agreement, it does not rely on,
and shall have no remedy in respect of, any representation of any person other
than as expressly set out in this Agreement. Nothing in this clause 10.5
operates to limit or exclude any liability for fraud.

 

12



--------------------------------------------------------------------------------

EXECUTION PAGE

IN WITNESS WHEREOF this Agreement has been executed and delivered as a Deed on
the day and year first above written.

 

SIGNED and DELIVERED

 

)

     

as a DEED

 

)

     

by

 

)

   

By:

 

/s/ Hsin Chi Su

for and on behalf of

 

)

   

Print Name:

 

 

    Hsin Chi Su

F3 CAPITAL

 

)

   

Title:

 

 

    Director

 

)

     

SIGNED and DELIVERED

 

)

     

as a DEED

 

)

     

by

 

)

   

By:

 

/s/ Paul A. Bragg

for and on behalf of

 

)

   

Print Name:

 

    Paul A. Bragg

VANTAGE DRILLING COMPANY

 

)

   

Title:

 

 

    Chairman & Chief Executive Officer

 

)

     

SIGNED and DELIVERED

 

)

     

as a DEED

 

)

     

by

 

)

   

By:

 

/s/ Paul A. Bragg

for and on behalf of

 

)

   

Print Name:

 

 

    Paul A. Bragg

VANTAGE DEEPWATER COMPANY

 

)

   

Title:

 

 

    Chief Executive Officer

SIGNED and DELIVERED

 

)

     

as a DEED

 

)

     

by

 

)

   

By:

 

/s/ Hsin Chi Su

for and on behalf of

 

)

   

Print Name:

 

    Hsin Chi Su

VALENCIA DRILLING CORPORATION

 

)

   

Title:

 

    Director

SIGNED and DELIVERED

 

)

     

as a DEED

 

)

     

by

 

)

   

By:

 

/s/ Paul A. Bragg

for and on behalf of

 

)

   

Print Name:

 

    Paul A. Bragg

TITANIUM EXPLORER COMPANY

 

)

   

Title:

 

 

    Chief Executive Officer

 

13